PER CURIAM.
Appellant was convicted of first degree burglary and sentenced to an indeterminate term of 12 to IS years. The transcript of testimony shows that appellant was apprehended inside a cleaning establishment at night. He was caught when police heard banging noises in the rear of the building and found the wire covering of the window of the boiler room pried loose. A hole had been broken in a door between the boiler room and the main room of the cleaning establishment. The door was made of plaster board and traces of the plaster were found on appellant’s pants. The door was attached to a burglar alarm which was set off while appellant was in the establishment. Appellant admitted entering the building through a window but denied that he intended to take anything. Nothing was taken. Appellant also claimed to be so drunk he did not remember what he did. The jury was fully and fairly charged on the necessity of entering with the intent to-steal on voluntary intoxication, and on cir-cumstantial evidence.
Appellant filed his notice of appeal in propria persona and counsel was appointed by the trial court pursuant to A.R.S. § 13-161 to handle his appeal. Counsel advised this court by written communication that he had searched the record including the transcript of testimony and has been unable to *40find grounds on which an appeal could be based. This court ordered the appeal be submitted. On examination of the record and transcript we find no reversible error.
Affirmed.